Title: To Thomas Jefferson from William C. C. Claiborne, 7 October 1801
From: Claiborne, William C. C.
To: Jefferson, Thomas


Dear Sir,
Nashville October 7th 1801.
I am sorry that I have remained thus long from my Post; But it really was not in my power sooner to have left Tennessee;—On tomorrow however, I shall certainly take my departure for the Missisippi Territory:—The Western Waters are uncommonly low, and I anticipate a long Voyage, but the season of the year, is favorable, and if the health of myself, and family should be preserved, my passage will (probably) be agreeable.
I do myself the honor to inclose for your perusal, a copy of the Letters which passed between Governor Sevier and myself, upon my declining a Seat in Congress, together with a Resolution of the House of Representatives of this State, approbating my late public Conduct.
An Election will be holden on the last thursday in this Month, to supply my Vacancy; there are four candidates, and all avowed Republicans.
The Objects of the late Negociation with the Cherokee Indians, as far as they have been known, appear to have been very pleasing to the Citizens of Tennessee, and the failure which ensued, is greatly regret’ed—The Commissioners (I believe) forwarded your Wishes with great zeal, but they had many difficulties to encounter, of which, no doubt, you have been made acquainted.—
I fear Sir, you will find the Southern Indians very unaccommodating;—The Cherokees have been taught to view the New President as their Enemy, and to expect the worse from his Administration; There is good reason to believe, that these Impressions have been made by Men, whose duty would have dictated a contrary Conduct; It is not improbable, but the Chiccasaws and perhaps, the Choctaws have been tampered with, in the same way.
The removal of the late Agent for the Cherokees, must be approved of by every person, who had any knowledge of his Conduct; his Successor Colo: Meggs is at present much esteemed by the Frontier Citizens, and will, in all probability, soon have considerable weight with the Indians; He is a temperate, prudent Man, and very attentive to Business;—If similar Characters were Agents for the Chiccasaws and Choctaws, I am sure Sir, the policy of the Executive in respect to the Indians, would be more zealously promoted, and your Instructions observed with better faith;—With the exception of Colo: Hawkins and Colo: Meggs, the Southern Indians profit little, either by the precept or example of the present Agents.
Most of the young Men, who are sent among the Indians, very soon form Indian Connections, and become highly dissipated; A loss of Influence and Respect immediately follows.
I have supposed, that an Agent residing upon the Frontiers, & visiting the Indians once in three Months, or oftener, if the occasion demanded, would be most likely to command Respect & acquire Influence; From time to time, he might receive information from his Interpreters, & thro them, (who might reside in the Nation) he could make his Communications to the Indians.
The Chiccasaws were once managed in this way, under the direction of General James Robertson, a respectable Citizen of this District, and I believe better managed, than they since have been. I do not know, that an Agency of this kind, would again be pleasing to General Robertson, but I rather think he would Act, and I with pleasure, name him, as a Man of great Merit, & one in Whom, you might place, great confidence.
I hope Sir, you will excuse the liberty I have taken in this Letter;—my sincere friendship for your person, and great solicitude for the happiness & usefulness of your Administration, have induced me to say this much on the subject of Indian affairs.—
I pray you sir, to accept assurances of my very sincere & respectful Attachment.
I have the honor to be Dr Sir, Your Mo. ob: hble servt
William C. C. Claiborne.
